Citation Nr: 0508237	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for poorly differentiated 
carcinoma of unknown primary, left supraclavicular area, 
claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971 including service in Vietnam.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a January 2003 decision by the RO in Roanoke, 
Virginia which denied the veteran's claim for service 
connection for poorly differentiated carcinoma of unknown 
primary, left supraclavicular area due to exposure to Agent 
Orange. 

Although the RO denied the claim as not sufficient for new 
and material evidence, this claim has never previously been 
adjudicated under the veteran's current theory of service 
connection for poorly differentiated carcinoma of unknown 
primary, left supraclavicular area due to Agent Orange 
exposure.  As such, the Board will adjudicate this issue on a 
de novo basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  Although a VCAA letter was sent to the 
veteran in August 2002, this letter provided the law and 
regulations pertaining to an application to reopen a 
previously denied claim.  In light of the Board's 
determination that this claim must be reviewed on a de novo 
basis, another VCAA letter pertaining to a new claim for 
service connection for poorly differentiated carcinoma of 
unknown primary, left supraclavicular area due to exposure to 
Agent Orange, must be sent to the veteran.

The veteran claims that he has poorly differentiated 
carcinoma of unknown primary that metastasized to the his 
left supraclavicular area as the result of exposure to Agent 
Orange during his Vietnam War service.   A veteran with 
actual in-country service in the Republic of Vietnam from 
January 9, 1962 through May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange). 
38 U.S.C.A. §1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2004.  
 
In April 1990, private medical records from Appalachian 
Laboratories note that the biopsy of the mass on the 
veteran's neck revealed several pieces of malignant tumor, at 
least 2 of which could be identified as lymph nodes.  Later 
that same month, J.W. F., MD, examined the biopsy slides and 
diagnosed soft tissue from the neck with poorly 
differentiated metastatic carcinoma.  The doctor's report 
found that no definitive statement could be made regarding 
the primary site.  The presence of this type of neoplasm 
found in the left supraclavicular area suggested to this 
doctor the likelihood of a pulmonary or gastric primary 
cancer site.  Also, in April 1990, private medical records 
from a private radiologist, J. G. B., MD, indicated that the 
veteran's x-rays revealed a soft tissue density in the 
periphery of the right lower lung.  

In May 1990, the veteran began chemotherapy treatment at 
Bristol Regional Medical Center with R. D. C., MD who stated 
he thought the veteran's diagnosis was in the category of 
carcinoma of unknown primary, undifferentiated.  In both his 
chemotherapy summaries from May and August 1990, he reported 
that primary lung malignancy was most likely.    

In an April 1993 examination by R. D. C., MD, it was noted 
that the veteran expressed concern about exposure to Agent 
Orange while in Vietnam and his particular type of neoplasm.  
Dr. C. documented that he told the veteran that by having 
this very unusual undifferentiated neoplasm, one would be 
concerned about toxin exposure, but he was not aware of any 
direct relationship and suggested that the veteran look into 
this matter.  In a May 1993 letter, Dr. C. stated he did not 
hold himself out as an expert in the association of various 
malignancies with exposure to toxic agents, however, if Agent 
Orange or other toxic agents were found to be carcinogenic, 
then he would think there would certainly be concern with the 
veteran's very unusual neoplasm.  

The record also reflects a letter in April 2003 written by F. 
S. Jr, MD stating that the veteran had been seen and attached 
were previous pathology reports in regards to his diagnosis 
for undifferentiated carcinoma.  However, these reports are 
not in the veteran's claim file.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should review the claims file 
and ensure that
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5108 (West 2002) are fully 
complied with and satisfied.  The veteran 
should be informed to submit any evidence 
in his possession pertinent to his claim 
not previously submitted as required by 
38 C.F.R. § 3.156 (a)(2003).

2.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain 
copies of the pathology reports 
referenced by Dr. Swan, and any 
additional private and VA medical records 
pertaining to diagnosis and treatment of 
the veteran's poorly differentiated 
carcinoma of unknown primary not 
previously submitted.

3.  Thereafter, the RO should forward the 
veteran's claims folder to a VA 
oncologist to determine the etiology of 
the veteran's poorly differentiated 
carcinoma of the left supraclavicular 
area.  The examiner should review the 
claims folder.  

Thereafter, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not (50 percent 
probability or greater) that the primary 
cite of the cancer was in the lung.  If 
not, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not (50 percent probability or 
greater) that the poorly differentiated 
carcinoma of unknown primary is related 
the to Agent Orange exposure during the 
veteran's service in Vietnam.  The 
examiner is requested to give attention 
to the private medical reports of J.W. 
Ferguson, MD and R.D. Caldwell, MD.  A 
complete rational for any opinion 
expressed should be included in the 
report.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




